—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered May 21, 1996, convicting him of murder in the second degree (four counts), robbery in the first degree, burglary in the first degree, attempted sexual abuse in the first degree (two counts), and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly determined that the warrantless arrest of the defendant in a hotel room was based on probable cause and was justified by exigent circumstances (see, People v Burr, 70 NY2d 354, cert denied 485 US 989; People v Conforti, 263 AD2d 513). The items found in the defendant’s jacket during a search at the police station following his arrest were admissible (see, People v Perel, 34 NY2d 462; People v Tejada, 253 AD2d 832, affd 93 NY2d 963).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., S: Miller, Friedmann and Smith, JJ., concur.